954 So. 2d 42 (2007)
Phillip ADLINGTON, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D06-5452.
District Court of Appeal of Florida, First District.
March 12, 2007.
Rehearing Denied April 20, 2007.
Phillip Adlington, pro se, Appellant.
Bill McCollum, Attorney General; Kathleen Von Hoene, General Counsel, Florida Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of appellant's response to our order of December 18, 2006, we have determined that the Order Striking Motion for Rehearing is not an appealable order. Fla. R.App. P. 9.130(a)(4); Lewis v. State, 928 So. 2d 384 (Fla. 1st *43 DCA 2006). Accordingly, the appeal is dismissed for lack of jurisdiction.
BROWNING, C.J., WEBSTER, and PADOVANO, JJ., concur.